DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reference numerals and lead lines on Figure 3 are to faint to read; and the drawing lines in Figure 6 are too blurry to discern the details of the drawing, and the reference numerals in Figure 6 are too small to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: In paragraph [04], the following phrases exist throughout the paragraph and do not make sense: “compared air cooled systems”, “water are being supplied”, “some that heat out the building”, “top a plurality of plates”, “collectively call fill”, “level drops to these losses”.  This listing is by no means exhaustive.  The phrases noted all appear in a single paragraph of the entire specification carefully to provide a textural description of the invention that is worthy of publication.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the phrase, “end a first side edge” does not make sense.  Apparently, “end” should be replaced with --and--.
In claim 2, line 5, “a third arm angled inwardly” should apparently be replaced with --a third arm angled outwardly--.
In claim 8, line 1, “The retainer” should be replaced by --A retainer--, since “the retainer” at the beginning of the claim would lack antecedent basis.
In claim 8, line 5, “a third arm angled inwardly” should apparently be replaced with --a third arm angled outwardly--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Engh et al.
Engh et al (Abstract; Fig. 1; col. 7, lines 19-22) teach fill bundles for use in cooling towers, the fill bundles comprising a ceramic fill plate (10) having a scalloped (26) top edge, bottom edge, a first side edge and an opposite second side edge, which define opposing first and second faces of the plate, the faces having a crosshatch of veins (14, 16) that increase air turbulence and thus improve heat transfer within the fill bundles.
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest the generally “S” shaped retainer for holding fill plates, the retainer having first and second aligned slot combinations to receive and retain a multiplicity of fill plates, the slot combinations being formed at spaced intervals within the “S” shaped retainer from a first end, along a first arm, at a first peak, along a second arm, at a second peak, along a third arm, and at a second end.
Claims 2-7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S.B/3-20-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776